Citation Nr: 0705793	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-27 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis.

3.  Entitlement to an increased rating for service-connected 
residuals of a right hip injury, evaluated as 10 percent 
disabling prior to July 21, 2004, and as 20 percent disabling 
as of July 21, 2004.

4.  Entitlement to an increased rating for service-connected 
residuals of a right foot injury, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable rating for service-connected 
residuals of a left ring finger injury.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In June 1993, the 
RO determined that new and material evidence had not been 
presented to reopen claims for service connection for a low 
back condition, and a neck condition.  In August 1995, the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
sinusitis, and denied a claim for a compensable rating for 
service-connected residuals of a right foot injury.  In 
September 1997 the RO increased the noncompensable ratings 
for residuals of right hip injury, and residuals of right 
foot injury, to 10 percent ratings.  In June 1999, the RO 
denied a claim for a compensable rating for service-connected 
residuals of a left ring finger injury.  The veteran appealed 
all of the aforementioned decisions.  The RO subsequently 
increased the rating for the veteran's residuals of a right 
hip injury to 20 percent.  Since the increases assigned in 
1997, and thereafter, did not constitute full grants of the 
benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In December 2005, the Board remanded the claims for 
additional development.  

In September 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the member of the Board rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1990, the 
Board denied claims for service connection for a neck 
disorder, a low back disorder and sinusitis.

2.  The evidence received since the Board's December 1990 
decision, which denied service connection for a neck disorder 
and sinusitis, which was not previously of record, and which 
is not cumulative of other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The evidence received since the Board's December 1990 
decision, which denied service connection for a low back 
disorder, which was not previously of record, and which is 
not cumulative of other evidence of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claims

4.  Prior to July 21, 2004, the veteran's residuals, right 
hip injury, are productive of complaints of pain; the right 
hip is shown to have no less than 110 degrees of flexion; his 
disability is not productive of a moderate right knee or 
right hip disability.   

5.  As of July 21, 2004, the veteran's residuals, right hip 
injury, are productive of complaints of pain; the right hip 
is shown to have 40 degrees of flexion; his disability is not 
productive of a marked right knee or right hip disability.   

6.  The veteran's residuals, right foot injury, are 
manifested by symptomatology that includes subjective 
complaints of pain, but not unilateral or bilateral severe 
flatfoot with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.

7.  The veteran's residuals of a left ring finger injury are 
productive of some limitation of motion, but not ankylosis.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's December 1990 decision, which denied claims of 
entitlement to service connection for a neck disorder and 
sinusitis; the claims for service connection for neck 
disorder and sinusitis are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received since the 
Board's December 1990 decision, which denied the claim of 
service connection for a low back disorder, and the claim for 
service connection for a low back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Prior to July 21, 2004, the schedular criteria for the 
assignment of a rating in excess of 10 percent for residuals, 
right hip injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 
4.71a, Diagnostic Codes 5250, 5252, 5253, 5255 (2006).

4.  As of July 21, 2004, the schedular criteria for the 
assignment of a rating in excess of 20 percent for residuals, 
right hip injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 
4.71a, Diagnostic Codes 5252, 5255 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals, right foot injury, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5276 (2006).

6.  The criteria for a compensable rating for residuals of a 
left ring finger injury have not been met.  38 U.S.C.A. §§ 
1155, 5207 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5227, (as in effect prior 
to August 26, 2002), DC 5227 (as in effect August 26, 2002, 
and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A.  Neck and Sinus Disorders

In April 1989, the RO denied claims for service connection 
for a neck disability and sinusitis.  The veteran appealed, 
and in December 1990, the Board inter alia denied the claims 
for service connection for a low back disorder, a neck 
disorder, and sinusitis.  The Board's decision was final.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In April 1993, the veteran filed to reopen his claim for a 
neck condition.  In June 1993, the RO denied the claim.  The 
veteran has appealed.

In January 1995, the veteran filed to reopen his claim for 
sinusitis.  In August 1995, the RO denied the claim.  The 
veteran has appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claims were received 
before that date, the new definition does not apply in this 
case.

The most recent and final denials of these claims was the 
Board's decision dated in December 1990.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since its December 1990 decision.  See 38 U.S.C.A. 
§ 5108.  

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, not shown in 
service, if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The evidence of record at the time of the Board's December 
1990 decision included the veteran's service medical records, 
which did not show treatment for either a neck disorder, or 
sinusitis.  The veteran's separation examination report, 
dated in May 1973, showed that his neck, spine, and sinuses, 
were clinically evaluated as normal.  The report noted 
"multiple complaints" secondary to an automobile accident, 
however, these complaints were not specified.  

As for the post-service evidence, it consisted of VA and non-
VA medical reports, dated between 1976 and 1990.  This 
evidence showed that he primarily received treatment for 
psychiatric symptoms, with a 1979 notation of multiple 
somatic complaints likely of a delusional nature.  See report 
from Parkland Memorial Hospital, dated in July 1979.  A VA 
report showed a complaint of muscle spasm of the neck in 
November 1981.  Reports from the Dallas County Hospital 
District, dated between 1984 and 1985, showed treatment for 
complaints that included neck pain.  A November 1989 VA 
hospital report contained diagnoses that included mild 
chronic sinusitis.  

At the time of the Board's December 1990 denial of the 
claims, there were no neck or sinus disorders present in 
service and there was no competent evidence showing that the 
veteran currently had a neck disorder or sinusitis that was 
related to his service.  

Evidence received since the Board's December 1990 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1975 and 2005, and decisions of the Social Security 
Administration (SSA) (with supporting medical records).  

A number of private medical reports, dated in 1975, show that 
the veteran was involved in a post-service motor vehicle 
accident (MVA) in 1975, and/or 1977.  See e.g., report from 
St. Paul Hospital (SPH), dated in February 1984 (showing that 
the veteran reported that he had back pain following a post-
service MVA in 1977, and neck pain following a post-service 
injury in 1981 at his place of employment); report from the 
Dallas Neuropsychological Institute, dated in December 1985; 
reports from the Dallas County Hospital (DCH), dated between 
1979 and 1985.  

An October 1982 private X-ray report shows normal cervical 
spine.  An August 1989 VA X-ray report for the cervical spine 
shows that there were no abnormal findings noted.  

A June 1993 VA X-ray report for the cervical spine shows 
neuroforaminal stenosis at the C5-C6 level.

A VA examination report for the nose and throat, dated in 
July 1997, contains diagnoses that included chronic allergic 
rhinitis and sinusitis.  

A decision of the SSA, dated in January 1986, indicates that 
the agency determined that the veteran had been disabled 
since January 1979, with a primary diagnosis of 
schizophrenia, and a secondary diagnosis of back pain.  An 
SSA decision, dated in October 1998, shows that the agency 
affirmed its earlier decision, with a primary diagnosis of 
schizophrenia, and a secondary diagnosis of degenerative 
joint disease of the lumbar spine.  

This evidence that was not of record at the time of the 
Board's December 1990 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156. However, the 
Board finds that this evidence is not material.  In 
particular, none of the new, relevant medical evidence is 
dated prior to 1975, such that all of this evidence is dated 
at least two years after separation from service.  The 
Board's 1990 decision also was based on the lack of any 
evidence of neck or sinus disorders in service.  The 
evidentiary defect has not been cured by the evidence 
received since that decision.  Although the veteran is 
competent to report symptoms he felt in service, this is not 
competent to show a chronic neck or sinus disorder in 
service; the evidence received since the last final decision 
does not show incurrence of such disability in service.  In 
addition, none of the medical evidence includes competent 
evidence of a nexus between a neck disorder, or sinusitis, 
and the veteran's service. Although the Board has considered 
the veteran's statements, lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374 (1998).

The Board therefore finds that the submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156.  The 
claims are therefore not reopened.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Low Back Disorder

In its 1990 decision the Board denied the veteran's request 
to reopen his claim for service connection and found that the 
isolated incident of back pain in service resolved without 
residual disability.  At the time of the decision the Board 
had evidence showing back strain in service and postservice 
medical records showing diagnosis of arthralgia of the lumbar 
spine.  The evidence of record did not reflect any competent 
opinion of a nexus between any postservice low back 
disability and service or any incident in service.

Extensive medical records have been received since the 
Board's 1990 decision.  Included in that evidence is a report 
of a June 1998 VA spine examination that includes an 
impression of degenerative disc disease, lumbar spine.  The 
examiner noted that the veteran "does not relate histories 
that suggest that his back was injured," but that his 
inservice complaints, which specifically note hip pain and do 
not show low back pain, "suggest" that instead of having a 
hip problem, he had lumbar strain.  The examiner stated that 
the veteran's degenerative disc disease of the lumbar spine 
was compatible with service-connected injury.

This evidence suggests a nexus between current low back 
disability and service, and because such a relationship had 
not been suggested by a competent medical examiner prior to 
the 1990 decision, the evidence must be considered in order 
to fairly decide the merits of the claim.  Therefore, the 
request to reopen the claim of service connection for a low 
back disability is reopened.


II.  Increased Ratings

The veteran argues that he is entitled to an increased rating 
for his service-connected residuals of a right hip injury, 
residuals of a right foot injury, and residuals of a left 
ring finger injury.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).

As for the history of the veteran's disabilities, see 38 
C.F.R. § 4.1 (2006), the veteran's service medical records 
show that beginning in November 1971, he was treated for a 
right foot sprain.  In November 1972, he was treated for an 
injured left ring finger.  X-rays were negative.  In January 
1973, he was treated for right hip and foot pain.  X-rays of 
the right hip were negative.  The veteran's separation 
examination report, dated in May 1973, noted that his 
musculoskeletal system, and upper extremities, were 
clinically evaluated as normal, and that he had complaints of 
chronically painful feet.  

In September 1976, the RO granted service connection for 
residuals, right hip injury, residuals of a right foot 
injury, and residuals of a left ring finger injury, with each 
disability evaluated as 0 percent disabling.  There was no 
appeal, and the RO's decisions became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

The veteran subsequently filed claims for increased 
(compensable) ratings. 

In March 1997, the veteran filed claims for increased 
(compensable) ratings for his right hip and right foot 
disabilities.  In September 1997 the RO increased the 
noncompensable ratings for residuals of right hip injury, and 
residuals of right foot injury, to 10 percent ratings.  The 
veteran appealed.  

In November 1997, the veteran filed a claim for a compensable 
rating for his residuals of a left ring finger injury.  In 
June 1999, the RO denied the claim.  The veteran appealed.  

In August 2004, the RO increased the ratings for the 
veteran's residuals of a right hip injury to 20 percent, with 
an effective date of July 21, 2004 for the 20 percent rating.  

A.  Residuals, Right Hip Injury

The RO has evaluated the veteran's service-connected 
residuals, right hip injury, as 10 percent disabling prior to 
July 21, 2004, and as 20 percent disabling as of July 21, 
2004.  

The standard range of motion for the hip is flexion to 125 
degrees and extension to 0 degrees, and abduction from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

1.  Prior to July 21, 2004

The RO has evaluated this disability as 10 percent disabling 
during the time period in issue, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5255.  Under DC 5255, a 10 percent 
evaluation is warranted for: Femur, impairment of: Malunion 
of: with slight knee or hip disability.  A 20 percent 
evaluation is warranted for impairment of the femur with a 
moderate knee or hip disability.  

The medical evidence consists of VA and non-VA medical 
reports, and decisions of the SSA (with supporting 
documentation).  This evidence shows that the veteran 
received a number of treatments for hip pain.  VA progress 
notes, dated between October 1996 and February 1997, show 
treatment for right hip pain.  An October 1996 VA progress 
notes shows that an X-ray of the right hip was negative for 
acute changes, and that the veteran had 5/5 strength in all 
tested muscle groups.  Sensation was intact, and gait was 
normal.  The assessment noted multiple somatic complaints of 
pain.  

A VA joints examination report, dated in July 1997, shows 
that on examination, the right hip had flexion to 110 
degrees, abduction to 30 degrees, external rotation to 30 
degrees, and internal rotation to 20 degrees.  The report 
indicates that there was pain on movement.  The examiner 
stated that the right hip was in clinically satisfactory 
condition.  An accompanying X-ray report for the right hip 
was normal.  

A VA examination report, dated in June 1998, shows that the 
veteran complained of difficulty sitting, standing, and 
walking.  He complained of severe symptoms, which the 
examiner noted were purely subjective.  On examination, he 
walked with a "perfectly normal gait pattern."  Patellar 
and Achilles reflexes were physiologically and bilaterally 
equal.  There were no dermatomal sensory deficits.  The right 
hip was unremarkable.  Flexion was to 120 degrees, extension 
was to 0 degrees, abduction was to 45 degrees, adduction was 
to 40 degrees, and internal and external rotation was to 45 
degrees.  The relevant diagnosis was "history of residuals 
right hip injury with no objective abnormalities on today's 
examination."  The examiner stated, "I do not find any 
evidence of hip or ankle injury residuals, nor do I find 
evidence that they have any traumatic arthritis."  
 
A VA progress note, dated in August 1999, shows complaints 
that included right hip pain with numbness down the right 
leg.  On examination, the veteran had 5/5 strength in his 
left lower extremity, and 4/5 strength in his right lower 
extremity.  

A VA examination report, dated in November 2001, shows that 
the veteran complained of right hip pain.  On examination, 
there was abduction to 40 degrees, adduction to 30 degrees, 
and flexion to 40 degrees, all with slight pain.  The 
relevant impression notes chronic hip pain with minimal 
discomfort with range of motion of the right hip, minimal 
disability, not progressive.  

The Board finds that the findings do not support a rating in 
excess of 10 percent under DC 5255.  Specifically, the July 
1997 VA examination report shows that the examiner noted that 
the right hip was "in clinically satisfactory condition."  
The June 1998 VA examination report shows that the examiner 
noted a history of residuals of right hip injury "with no 
objective abnormalities on today's examination."  The 
examiner further stated, "I do not find any evidence of hip 
or ankle injury residuals, nor do I find that they have any 
traumatic arthritis."  Although reduced flexion was shown in 
the November 2001 examination report, the examiner noted that 
there was only a "minimal disability," and there is no 
evidence of increased hip pathology or functional loss to 
warrant a higher rating.  There are no findings to show a 
moderate knee disability.  In summary, the evidence does not 
show that the veteran has impairment of the femur with a 
moderate knee or hip disability.  Accordingly, the Board 
finds that the criteria for a 20 percent rating under DC 5255 
have not been met, and that the claim must be denied.   

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.71a, DC 5250, Hip, ankylosis of: 
Favorable, in flexion at an angle between 20 and 40 degrees 
with slight adduction or abduction, warrants assignment of a 
60 percent evaluation.

Under DC 5252, limitation of flexion of either thigh to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5252.  

Under 38 C.F.R. § 4.71a, DC 5253, Thigh, impairment of, 
limitation of abduction of, motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.

However, in this case, there is no evidence of right hip 
ankylosis.  In addition, the VA examination reports show that 
the veteran's right hip had more than 20 degrees of flexion, 
and no less than abduction to 30 degrees.  Accordingly, the 
Board finds that the criteria for a rating in excess of 10 
percent under DC's 5250, 5252, and 5253 have not been met.  

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
10 percent is warranted under these regulations.  See Deluca 
v. Brown, 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 
63 Fed. Reg. 56704 (1998).  That is, while the veteran's 
right hip is symptomatic, including some limitation of motion 
with pain on motion, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 10 percent.  
In this regard, he is shown to have no less than 4/5 strength 
in his lower extremities, with "minimal disability" noted 
in the November 2001 examination report.  In summary, the 
findings (or lack thereof) as to ranges of motion, strength, 
atrophy, and neurological functioning for the service-
connected hip do not, in the Board's judgment, show that the 
veteran has functional loss due to pain to warrant a rating 
in excess of 10 percent.  Accordingly, a rating in excess of 
10 percent is not warranted, even with consideration of the 
veteran's pain symptoms.

2.  As of July 21, 2004

In its August 2004 rating decision, the RO increased the 
rating for the right hip disability to 20 percent, under DC 
5252, with an effective date for the 20 percent rating of 
July 21, 2004.  

Under DC 5252, limitation of flexion of either thigh to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5252.  Limitation of flexion of either thigh to 20 degrees 
warrants a 30 percent rating.

A VA joints examination report, dated in July 2004, indicates 
that the examination was performed on July 21, 2004.  This 
report shows that the veteran complained of right hip and low 
back pain, and that he had difficulty walking, could not 
drive, and had difficulty putting his clothes on.  He 
reported taking multiple pain medications.  The report 
indicates that he used a crutch.  On examination, the right 
hip had flexion to 40 degrees, with 10 degrees of extension, 
abduction, and adduction.  The relevant impression was strain 
of the right hip.  

VA progress notes, dated subsequent to the July 2004 VA 
examination report, primarily show treatment for psychiatric 
symptoms and drug abuse, and contain few relevant findings.  
There are multiple notations of psychogenic pain, and chronic 
neuropathic pain.  A note, dated in January 2005, indicates 
that the veteran had normal strength in all extremities, with 
reflexes  2+ and symmetrical.  He ambulated with two canes 
and was unable to complete active range of motion studies due 
to complaints of pain.  

The Board finds that the findings do not support a rating in 
excess of 20 percent under DC 5252.  Specifically, the July 
2004 VA examination report shows that the
Veteran's right hip had flexion to 40 degrees.  There is no 
competent evidence to show that he had a limitation of 
flexion of the right thigh to 20 degrees.  Accordingly, the 
Board finds that the criteria for a rating in excess of 20 
percent under DC 5252 have not been met, and that the claim 
must be denied.   

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
20 percent is warranted under these regulations.  Deluca; 
VAGCOPPREC 9-98.  That is, while the veteran's right hip is 
symptomatic, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 20 percent.  
In this regard, a treatment note of January 2005 indicates 
that the veteran had normal strength in all extremities.  
Accordingly, a rating in excess of 20 percent is not 
warranted, even with consideration of the veteran's pain 
symptoms.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.   

Under 38 C.F.R. § 4.71a, DC 5255, a 30 percent evaluation is 
warranted for: Femur, impairment of: Malunion of: with marked 
knee or hip disability.  

In this case, there is no evidence of right hip ankylosis, 
and the evidence is insufficient to show that the veteran has 
a marked right hip or right knee disability.  In this regard, 
the veteran has received very little in the way of treatment 
for right hip symptoms, and in January 2005 he was noted to 
have normal strength in all extremities, with reflexes  2+ 
and symmetrical.  There are no findings to show a marked 
right knee disability.  In summary, the evidence does not 
show that the veteran has impairment of the femur with a 
marked right hip or knee disability.  Accordingly, the Board 
finds that the criteria for a 30 percent rating under DC 5255 
have not been met, and that the claim must be denied.   

B.  Right Foot

The RO has evaluated the veteran's disability as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5276.  Under DC 5276, a disability rating of 10 percent is 
warranted for bilateral moderate flatfoot with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation or use of the 
feet.  A 20 percent evaluation is warranted for unilateral 
severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities. 

A VA joints examination report, dated in July 1997, shows 
that the veteran reported using a crutch, which he asserted 
helped his foot symptoms.  He stated that his foot tended to 
"turn sideways," and that it "hurt furiously" at times.  
On examination, the veteran's right foot had 20 degrees of 
dorsiflexion, 45 degrees of planter flexion, and eversion and 
inversion were "normal."  The examiner indicated that the 
right foot was clinically in "satisfactory condition."  An 
accompanying X-ray report for the right ankle was normal.  An 
accompanying X-ray report for the right foot notes mild 
hallux valgus.  

A VA examination report, dated in June 1998, shows that the 
veteran complained of difficulty sitting, standing, and 
walking.  He complained of severe symptoms, which the 
examiner noted were purely subjective.  On examination, he 
walked with a "perfectly normal gait pattern."  Patellar 
and Achilles reflexes were physiologically and bilaterally 
equal.  The ankles had no deformity, crepitus or undue 
tenderness.  There was 20 degrees of dorsiflexion, and 45 
degrees of plantar flexion, 30 degrees of inversion, and 10 
degrees of eversion.  The relevant diagnosis was "history of 
residuals right foot injury with no objective abnormalities 
on today's examination."  The examiner stated, "I do not 
find any evidence of hip or ankle injury residuals, nor do I 
find evidence that they have any traumatic arthritis."  

A VA examination report, dated in November 2001, shows that 
the veteran complained of right foot pain.  On examination, 
the  right foot had dorsiflexion to 30 degrees, plantar 
flexion to 30 degrees, internal rotation to 40 degrees, and 
lateral rotation to 30 degrees, with minimal discomfort.  The 
ankle had no instability.  The relevant impression notes some 
discomfort with medial and lateral movement, but an 
essentially normal examination, and no significant 
disability.  

VA progress notes, dated in March 2004 and March 2005, show 
that the veteran was given diabetic foot examinations, and 
that in each case, there was no deformity, skin breaks, or 
excessive callus.  A sensory examination was within normal 
limits.  The report notes that he had no foot pain.  

A VA joints examination report, dated in July 2004, shows 
that the veteran complained of difficulty walking, and foot 
pain, particularly upon standing.  The report indicates that 
he used a crutch, but that he did not use any assistive 
devices for his foot, and that he used a special shoe that 
did not give him a great deal of relief.  On examination, he 
had calluses on his heels.  There was no pes planus.  The 
Achilles tendons were aligned.  There was 15 degrees of 
hallux valgus on the right.  He had 10 degrees of active 
dorsiflexion, and 20 degrees of plantar flexion, and 15 
degrees of both eversion and inversion.  The relevant 
impression was sprain of the right foot.  An accompanying X-
ray report for the right foot contains an impression of 
"some flexion deformity of the DIP joints" throughout the 
right foot, otherwise unremarkable.

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met.  The June 1998 VA 
examination report shows that the examiner noted that there 
were no objective abnormalities on examination.  The November 
2001 VA examination report notes that there was an 
essentially normal examination, and "no significant 
disability."  The July 2004 VA examination report shows that 
there was no pes planus.  In summary, the evidence does not 
show that the veteran has either unilateral or bilateral 
severe flatfoot with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.  
Accordingly, the criteria for a rating in excess of 10 
percent under DC 5276 have not been met, and the claim must 
be denied.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran's assessments 
include foot pain, and VA physicians may have issued the 
veteran orthotics. However, the veteran's subjective 
complaints of pain have already been contemplated in the 
criteria of DC 5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Accordingly, the Board concludes that 
the veteran is most appropriately evaluated at the 10 percent 
rate under DC 5276.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  The 
Board has considered whether a higher rating is warranted 
under 38 C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 20 
percent rating is assigned for a moderately severe foot 
injury.  However, in this case the Board has determined that 
the findings in the relevant evidence are insufficient to 
show that he has a moderately severe foot injury.  
Specifically, there is some evidence of calluses on the 
heels, and some flexion deformity of the DIP joints (which, 
for the purposes of this analysis only, will be assumed to be 
associated with the service-connected disability), but no 
evidence of such symptoms as incoordination, loss of 
strength, deformity, or sensory deficiency.  There are no 
other findings, to include the range of motion findings in 
the VA examination reports, to support a conclusion that the 
veteran's condition more closely approximates a moderately 
severe foot injury.  Furthermore, although the veteran has at 
times presented with crutches or in a wheelchair, there is no 
medical evidence indicating that a physician has recommended 
that he use crutches or a wheelchair for his right foot 
disability.  See e.g., March 2003 VA progress notes (two) 
(indicating that the veteran was not supposed to be in a 
wheelchair).  Accordingly, a rating in excess of 10 percent 
under DC 5284 is not warranted.

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot, and malunion or 
nonunion of tarsal or metatarsal bones, have not been 
demonstrated.  Thus Diagnostic Codes 5278, and 5283 are not 
for application.  38 C.F.R. § 4.71a, DC 5278, 5283 (2006).  

C.  Left Ring Finger

The Board initially notes that, to the extent that the 
veteran has argued that this disability renders him 
unemployable, in July 2005, the RO denied a claim for a total 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU).  

The RO has evaluated the veteran's service-connected 
residuals of a left ring finger injury under 38 U.S.C.A. § 
4.71a, Diagnostic Code (DC) 5227.  During the course of this 
appeal, VA revised Diagnostic Codes 5216-5230, which pertain 
to ankylosis and limitation of motion of fingers.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  The revisions became 
effective August 26, 2002.

Under DC 5227 (as in effect prior to August 26, 2002) a 
noncompensable rating is warranted for ankylosis of the ring 
finger (any finger other than the thumb, index finger or 
middle finger).  The note following DC 5227 indicates that 
extremely unfavorable ankylosis of the little finger would be 
rated as amputation under Diagnostic Code 5155.

Under 38 C.F.R. § 4.71a, DC 5227 (as in effect August 26, 
2002), unfavorable or favorable ankylosis of the little 
finger of the major or minor hand warrants a noncompensable 
rating.  The note that follows DC 5227 states that it should 
also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000).

The veteran's service medical records show that in November 
1972, he was treated for an injury that had occurred six-
weeks before.  The report noted an inability to completely 
extend the proximal IP (interphalangeal) joint.  An X-ray was 
"essentially negative."  A December 1972 report noted good 
tendon and muscle function, with a lack of full extension in 
the MIP (metacarpointerphalangeal) joint only.  A separation 
examination report, dated in May 1973, does not contain any 
relevant findings.  See 38 C.F.R. § 4.1.

A VA examination report, dated in  June 1998, indicates that 
the veteran could dress and undress himself without 
difficulty.  On examination, the left ring finger had slight 
swelling, with 10 degrees of flexion contracture, with 
further flexion to 30 degrees.  The relevant impression was 
contracture, mild residuals, injury, left ring finger.  The 
examiner noted that he did not find any clinical evidence of 
traumatic arthritis.  

A VA examination report, dated in February 2000, shows that 
the veteran complained that his left ring finger throbbed 
while typing.  On examination, the PIP (proximal 
interphalangeal) joint had 10 degrees of flexion contracture, 
but the finger could be fully flexed (flexion to 100 degrees 
was noted), with extension to 30 degrees.  The other minor 
tips of the fingers could reach to the distal palmar crease.  
The report indicates that there was no lateral instability or 
problems with the tendons.  The MCP (metacarpophalangeal) 
joint had a range of motion of 10 degrees hyperextension to 
90 degrees of flexion.  The DIP (distal interphalangeal) 
joint had 30 degrees of dorsiflexion and 90 degrees of palmar 
flexion.  The examiner stated that the veteran may have some 
difficulty typing, but that he could not tell whether this 
was really significant or not, and that much of the veteran's 
problem with his ring finger was subjective.  An accompanying 
X-ray report for the left hand contains an impression of 
within normal limits, no residual fracture deformity 
identified.  

A VA examination report, dated in November 2001, shows that 
the veteran complained that his left ring finger was painful, 
with similar difficulty in the adjacent fingers.  On 
examination, there was slight enlargement of the proximal IP 
joint of the left ring finger.  There was a 10 percent 
flexion deformity.  Extension was to 10 degrees, flexion was 
essentially normal.  The left third and fifth fingers were 
normal.  The relevant impression was minimal arthritis of the 
left fourth finger with associated flexion contracture, and 
slight reduction of dorsiflexion of the left fourth finger.  

A VA examination report, dated in  July 2004, shows that the 
veteran complained of some pain when making a fist, and some 
trouble extending.  The report indicates that he did not use 
any assistive devices for his left hand.   On examination, 
there was no swelling or redness of the joints, and no 
evidence that any joint was ankylosed.  An accompanying X-ray 
report for the left hand notes normal IP joints, and contains 
an impression of probable old deformity of the fifth 
metacarpal bone.  
  
The Board finds that the evidence does not show that the 
veteran's disability meets the criteria for a compensable 
rating under DC 5227.  In summary, the findings do not show 
that the veteran's left ring finger is ankylosed.  
Furthermore, the evidence is insufficient to show that an 
amputation is warranted, or that an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  See DC 
5227, Note.  In this regard, the SSA reports indicate that 
the veteran is disabled due to conditions for which service 
connection is not currently in effect.   Based on the 
foregoing, the Board finds that the evidence does not show 
that the veteran's residuals of injury, left ring finger, 
warrant a compensable rating under DC 5227 (as in effect 
prior to, and after, August 26, 2002).

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  DeLuca; 
VAOPGCPREC 36-97.  However, the Board finds that the evidence 
does not show that the veteran has functional loss due to 
pain to warrant a compensable rating.  There are no findings 
of such symptoms as loss of strength, incoordination, or 
atrophy.  The Board therefore concludes that the evidence 
does not show that there is functional loss due to pain to 
warrant a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  Under 38 
C.F.R. § 4.71a, DC 5155 (as in effect before and after August 
26, 2002), amputation of the ring finger of either hand at 
the PIP joint or proximal thereto warrants a 10 percent 
rating.  However, there is no evidence that the veteran's 
left fifth finger has been resected or amputated or that the 
disability present even approximates that level of 
disability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's left ring finger 
disability warrants no higher than a noncompensable rating.  
Accordingly, the claim must be denied.

D.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001, and 
July 2004, fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The Board also notes that the VCAA letters were sent to the 
veteran after the RO's rating decisions that are the basis 
for this appeal.  However, the RO's rating decisions were 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Rather, the appellant is to be given proper subsequent VA 
process, and the Board is to make findings on the 
completeness of the record or on other facts permitting the 
Court to make a conclusion of lack of prejudice from improper 
notice.  Id.  

The November 2001 and July 2004 letters were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the November 
2001 and July 2004 letters were sent, the case was 
readjudicated and in October 2004, March 2005, and August 
2006, a Supplemental Statement of the Case was provided to 
the appellant.  In summary, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
date for any grant of service connection.  However, since the 
claims for service connection and increased ratings have all 
been denied, no disability ratings or effective dates will be 
assigned; and any defect with respect to the content of the 
notice requirements was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied.

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the July 2004 VCAA 
notice shows that the veteran was notified that his claims 
for service connection for a neck disorder and sinusitis had 
previously been denied, and that he was provided with the 
reasons for the denials.  It further informed the veteran of 
the criteria for service connection, and that he had to 
submit new and material evidence to reopen his claims, 
including new and material evidence of a current disability, 
as well as medical evidence showing that the claimed 
condition was incurred in service.  In summary, the veteran 
has been provided with adequate notice of what constitutes 
new and material evidence to reopen his claim for service 
connection.  Id.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  In this regard, the RO has 
obtained and associated with the claims files the veteran's 
service medical records and all available service personnel 
records as well as all available and identified post-service 
medical records, including VA and non-VA medical records, and 
SSA records.  There does not appear to be any pertinent 
evidence which is not currently part of the claims files.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical, and VA, non-VA, treatment records, 
and SSA records.  With regard to the new and material claims, 
although the veteran has not been afforded VA examinations 
covering the claimed disabilities, and etiological opinions 
have not been obtained, as the Board has determined that new 
and material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

With regard to the request to reopen the claim of service 
connection for a low back disability, the claim is reopened 
and any defect in VCAA notice or development is moot.


ORDER

The veteran's request to reopen a claim for service 
connection for a neck disorder is denied.

The veteran's request to reopen a claim for service 
connection for sinusitis is denied.

The veteran's request to reopen a claim for service 
connection for a low back disorder is granted.

Prior to July 21, 2004,  rating in excess of 10 percent for 
service-connected right hip disorder is denied.  

As of July 21, 2004,  rating in excess of 20 percent for 
service-connected right hip disorder is denied.  

A rating in excess of 10 percent for service-connected right 
foot disorder is denied.  

A compensable rating for service-connected residuals, left 
ring finger injury, is denied.  


REMAND

The veteran's service medical records show that in August and 
October of 1971, he was treated for back muscle strain.  
There was no diagnosis.  Service medical records dated 
between October 1971 and separation from service do not show 
any additional treatment for low back symptoms.  The 
veteran's separation examination report, dated in May 1973, 
shows that his spine was clinically evaluated as normal.  The 
report also notes "multiple complaints" secondary to an 
automobile accident, however, these complaints were not 
specified.  

As for the post-service evidence, a private medical report, 
dated in 1975, shows that the veteran was treated for a 
lumbosacral ligamentous sprain after he was involved in a 
post-service motor vehicle accident (MVA) in February 1975.  
X-rays were normal.  There are also a number of reports 
noting a history of an MVA in 1977.  See e.g., reports from 
the Dallas County Hospital (DCH), dated between 1979 and 
1985, report from St. Paul Hospital (SPH), dated in February 
1984.  

Overall, VA medical reports show that the veteran received 
treatment for complaints of low back symptoms on a number of 
occasions, beginning in 1978, with impression that included 
low back pain.  July 1976 and May 1978 VA X-ray reports for 
the lumbosacral spine were normal.  See also August 1989 VA 
X-ray report for the cervical and lumbosacral spine (showing 
that there were no findings noted).

As previously noted, a June 1998 VA spine examination 
contains impressions that include degenerative disc disease, 
lumbar spine.  The examiner noted that the veteran "does not 
relate histories that suggest that his back was injured," 
but that his inservice complaints, which specifically note 
hip pain and do not show low back pain, "suggest" that 
instead of having a hip problem, he had lumbar strain.  The 
examiner stated that the veteran's degenerative disc disease 
of the lumbar spine was compatible with service-connected 
injury.

The June 1998 VA examination report appears to be 
speculative, and it is not shown to have been based on a 
review of the veteran's claims files.  The fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (emphasis added).  
The Board also notes that the veteran has asserted that 
service connection for his low back disorder is appropriate 
because it was aggravated by his service-connected right hip 
and/or right foot disabilities.  See 38 C.F.R. § 3.310 
(2006), Allen v. Brown, 7 Vet. App. 439 (1995).  On remand, 
he should be scheduled for an examination, to include an 
opinion on etiology.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
low back.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
low back disorder had its onset in or was 
otherwise caused by his service.  The 
claims files must be provided to the 
examiner in connection with the 
examination, and the examiner should 
indicate that the claims files have been 
reviewed.  

If the examiner finds that it is less 
likely than not that the veteran's 
current low back disability had its onset 
in or is otherwise causally related to 
his service, the examiner should express 
an opinion as to whether or not his low 
back disability is causally related to or 
aggravated by his service-connected 
residuals of right foot injury and/or his 
service-connected residuals of right hip 
injury.  If the low back disability is 
not caused by the service connected 
disability(ies), but is aggravated 
(worsened) by them, the examiner should 
express an opinion as to the degree of 
increased low back disability 
attributable to the service-connected 
disability(ies).  

2.  Thereafter, the RO should 
readjudicate the claim.  Consideration 
must be given to the veteran's claim of 
secondary service-connection, 
particularly on the basis of Allen.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. The claims files should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


